NUMBER 13-18-00420-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

                    IN RE JOSE SANCHEZ
____________________________________________________________

                On Petition for Writ of Mandamus.
____________________________________________________________

                                  MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez1

        Relator Jose Sanchez, proceeding pro se, filed a petition for writ of mandamus in

the above cause on August 2, 2018, seeking a writ of mandamus compelling the trial court

to issue a nunc pro tunc judgment correcting relator’s jail time credit.

        To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,




        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex

rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. As the party seeking relief, the relator has the burden

of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011)

(orig. proceeding) (Alcala, J. concurring); Walker, 827 S.W.2d at 837; see TEX. R. APP. P.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       Under the foregoing requirements, relator has failed to meet his burden to obtain

mandamus relief. Among other deficiencies, relator has not provided us with any facts,

analysis, or legal authority in support of his contention and he has not filed a record or

appendix in support of his petition for writ of mandamus. And, to the extent that relator

requests that he be issued a “number for appeal in this court to proceed with my petition

for writ of mandamus,” we note that such an assigned number is unnecessary because

                                             2
our cause numbers are assigned by the clerks of this Court. We deny the petition for

writ of mandamus without prejudice for the reasons stated here.



                                                     NELDA V. RODRIGUEZ
                                                     Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of August, 2018.




                                          3